                                                 UNITED STATES BANKRUPTCY COURT
                                            WESTERN DISTRICT OF WASHINGTON AT TACOMA

 In re:                                                           Case No. 21-40991

 Joseph Anthony GENT and                                          CHAPTER 13 PLAN
 Melody Jean GENT,
                                                                  __x_ Original ___ Amended
                                             Debtor(s).



I.    Disclosure of Nonstandard Provisions and Plan’s Modification of Secured Debt:
      A. Does this plan contain any nonstandard provisions (check one)?
          Yes         No
      B. Does this plan limit the amount of a secured claim based on a valuation of the collateral for the claim (check one)?
          Yes         No
      C. Does this plan avoid a security interest or lien (check one)?
          Yes         No
If the Debtor has either not indicated “yes” in the applicable section above or made no selection, any nonstandard provision or language
in this plan purporting to limit the amount of a secured claim based on a valuation of the collateral or to avoid a security interest or lien
 is void. Even if the Debtor indicated “no” in Section 1.B or Section 1.C, the Debtor may seek to limit the amount of a secured claim based
on a valuation of the collateral for the claim or avoid a security interest or lien through a motion or an adversary proceeding.

II. Means Test Result and Plan Duration:
Debtor is (check one):
         a below median income debtor with a 36 month applicable commitment period.
         an above median income debtor with a 60 month applicable commitment period.
The plan’s length shall not be less than the Debtor’s applicable commitment period unless the plan either provides for payment in full of
allowed unsecured claims over a shorter period or is modified post-confirmation. If the Debtor is below median income, then the plan’s
length shall automatically be extended up to 60 months after the first payment is due if necessary to complete the plan.

III. Plan Payments to the Trustee:
No later than 30 days after the order for relief, the Debtor shall commence making payments to the Trustee as follows:
     A. AMOUNT: $3,629 (x6) / $4,455 (x12) / $6,955*
     B. FREQUENCY (check one):
              Monthly;     Twice per month;       Every two weeks;     Weekly
     C. TAX REFUNDS: The Debtor (check one):
              commits all tax refunds to funding the plan. Committed refunds shall be paid in addition to the plan payment amount
          stated above.
              does not commit all tax refunds to funding the plan.
     If no selection is made, tax refunds are committed.
     D. PAYMENTS: Plan payments shall be deducted from the Debtor’s wages unless otherwise agreed to by the Trustee or
     ordered by the Court.
     E. OTHER: Debtors will sell, if needed, their Yacolt Bare Land before month 60 and contribute net proceeds to the plan to
complete a 100% dividend case.

IV. Distribution of Plan Payments by the Trustee:
Upon confirmation of the plan, the Trustee shall disburse funds received in the following order and creditors shall apply them accordingly,
provided that disbursements for domestic support obligations and federal taxes shall be applied according to applicable non-bankruptcy
law:
     A. ADMINISTRATIVE EXPENSES:
         1. Trustee: The percentage set pursuant to 28 U.S.C. § 586(e).
         2. Other administrative expenses: As allowed pursuant to 11 U.S.C. §§ 507(a)(2) or 707(b).
         3. The Debtor’s Attorney's Fees: Pre-confirmation attorney’s fees and/or costs and expenses are estimated to be $4,000.00.
         $4,000.00 was paid prior to filing.

[Local Bankruptcy Form 13-4, eff. 12/17]]                                                                                  Page - 1

           Case 21-40991-BDL                Doc 17        Filed 06/17/21      Ent. 06/17/21 15:56:00            Pg. 1 of 5
         Approved attorney compensation shall be paid as follows (check one):
                  Prior to all creditors.
                  Monthly payments of $
                  All remaining funds available after designated monthly payments to the following creditors: BSI first mortgage
         (current monthly payments) @ para IV.C.1.
                  Other:
         If no selection is made, approved compensation will be paid after the monthly payments specified in Sections IV.B and IV.C.

    B.   CURRENT DOMESTIC SUPPORT OBLIGATIONS:
                           Creditor                                  Monthly amount
                                                                 $

    C.   SECURED CLAIMS: Only creditors holding allowed secured claims specified below or provided in Section X will receive
         payment from the Trustee. Unless ranked otherwise, payments to secured creditors will be disbursed at the same level.
         Secured creditors shall retain their liens until the earlier of payment of the underlying debt, determined under
         nonbankruptcy law, or discharge under 11 U.S.C. § 1328. Secured creditors shall not assess any late charges, provided
         payments from the plan to the secured creditor are current, subject to the creditor’s rights under state law if the case is
         dismissed.
         The interest rates in the plan control except that (a) a lower interest rate included in a creditor’s proof of claim shall
         control; and (b) the interest rate included in a creditor’s proof of claim for a claim secured by a mortgage or deed of trust
         on real property shall control, unless otherwise provided in Section X or ordered following an objection to a proof of claim
         or in an adversary proceeding. If the interest rate is left blank, the interest rate shall be 12% except that the interest rate for
         arrearages on claims secured by a mortgage or deed of trust on real property shall be 0%.
         For claims secured by personal property, the monthly payment amounts in the plan control.
         For claims secured by real property, the monthly payment amounts in the creditor’s proof of claim and notice of payment
         change control unless otherwise provided in Section X.
         If overall plan payments are sufficient, the Trustee may increase or decrease post-petition installments for ongoing mortgage
         payments, homeowner’s dues and/or real property tax holding accounts based on changes in interest rates, escrow amounts,
         dues and/or property taxes.

              1. Payments on Claims, or Non-Escrowed Postpetition Property Tax Holding Accounts, Secured Only by Security
         Interest in the Debtor’s Principle Residence (Interest included in payments at contract rate if applicable):

         Ongoing Payments:
               Rank    Monthly Payment                Creditor                            Collateral
             1             $1,523.90           BSI Financial             1st DOT (Vancouver Residence)
         Cure Payments:
               Rank   Monthly Payment                 Creditor                       Collateral                 Arrears to    Interest
                                                                                                                be Cured        Rate
             4            All available**     BSI Financial              1st DOT (Vancouver Residence)          $35,841.76         0%

             2. Payments on Claims, or Non-Escrowed Postpetition Property Tax Holding Accounts, Secured by Real Property
         Other than the Debtor’s Principal Residence:

         Ongoing Payments:
              Rank    Monthly Payment                   Creditor                               Collateral                     Interest
                                                                                                                                Rate
             2               $251.35           Clark County Treasurer        Property Taxes (Yacolt Rental)                        0%
             2               $160.16           Clark County Treasurer        Property Taxes (Yacolt Bare Land)                     0%
             2               $143.95           Clark County Treasurer        Property Taxes (Vancouver Bare Land)                  0%
             2               $754.26           Multnomah County Treas.       Property Taxes (PDX Commercial)                       0%




[Local Bankruptcy Form 13-4, eff. 12/17]]                                                                                     Page - 2

           Case 21-40991-BDL                Doc 17      Filed 06/17/21         Ent. 06/17/21 15:56:00              Pg. 2 of 5
         Cure Payments:
            Rank Monthly Payment                   Creditor                         Collateral             Arrears to be    Interest
                                                                                                              Cured           Rate
            3        Pro rata of all        Clark County Treas.       Property Taxes (Yacolt Rental)          $8,341.67          5%
                     available funds***
            3        Pro rata of all        Clark County Treas.       Property Taxes (Yacolt Bare Land)      $13,971.78          5%
                     available funds***
            3        Pro rata of all        Clark County Treas.       Property Taxes (Vanc. Bare Land)       $11,707.81          5%
                     available funds***
            3        Pro rata of all        Multnomah        County   Property Taxes (PDX Commercial)        $90,000.00          5%
                     available funds***     Treas.

             3.   Payments on Claims Secured by Personal Property:

                 a. 910 Collateral:
    The Trustee shall pay the contract balance stated in the allowed proof of claim for a purchase-money security interest in any
    motor vehicle acquired for the personal use of the Debtor within 910 days preceding the filing date of the petition or in other
    personal property acquired within one year preceding the filing date of the petition as specified below. The Debtor stipulates
    that pre-confirmation adequate protection payments shall be paid by the Trustee in the amounts stated as the “Pre-
    Confirmation Adequate Protection Monthly Payment” or, if blank, in the amounts stated as the “Monthly Payment” as specified
    below after the creditor files a proof of claim.

              Rank        Monthly               Creditor               Collateral           Pre-Confirmation Adequate      Interest
                          Payment                                                          Protection Monthly Payment        Rate



                  b. Non-910 Collateral:
    The Trustee shall pay the value of collateral stated in the proof of claim, unless otherwise provided in Section X or ordered
    following a timely objection to a proof of claim or in an adversary proceeding, for a security interest in personal property which is
    non-910 collateral. The Debtor stipulates that pre-confirmation adequate protection payments shall be paid by the Trustee in the
    amounts stated as the “Pre-Confirmation Adequate Protection Monthly Payment” or, if blank, in the amounts stated as the
    “Monthly Payment” as specified below after the creditor files a proof of claim.

              Rank       Monthly            Creditor       Debtor’s Value     Collateral          Pre-Confirmation         Interest
                         Payment                            of Collateral                        Adequate Protection         Rate
                                                                                                      Payment



    D. PRIORITY CLAIMS: Payment in full, on a pro rata basis, of filed and allowed claims entitled to priority in the order stated in
       11 U.S.C. § 507(a).

    E.   NONPRIORITY UNSECURED CLAIMS: No funds shall be paid to nonpriority unsecured creditors until all secured, administrative
         and priority unsecured creditors are paid in full, provided that no claim shall be paid before it is due. The Trustee shall pay
         filed and allowed nonpriority unsecured claims as follows (check one):
             100%
             At least $0.00.

    The Trustee shall pay the following specially classified nonpriority unsecured claims prior to other nonpriority unsecured claims:
            Rank            Creditor       Amount of Claim Percentage To be Paid              Reason for Special Classification
                                           $                                           %

V. Direct Payments to be made by the Debtor and not by the Trustee:
The following claims shall be paid directly by the Debtor according to the terms of the contract or support or withholding order, and
shall receive no payments from the Trustee. (Payment stated shall not bind any party.)

     A. DIRECT PAYMENT OF DOMESTIC SUPPORT OBLIGATIONS:

[Local Bankruptcy Form 13-4, eff. 12/17]]                                                                                  Page - 3

           Case 21-40991-BDL                Doc 17     Filed 06/17/21         Ent. 06/17/21 15:56:00            Pg. 3 of 5
                       Creditor             Current Monthly Support Obligation         Monthly Arrearage Payment
                                            $                                          $

     B. OTHER DIRECT PAYMENTS:

                  Creditor               Nature of Debt             Amount of Claim            Monthly Payment
                James Tabler        PDX Commercial Property       $56,000                    $540.00


VI. Secured Property Surrendered:
The secured property described below will be surrendered to the following named creditors on confirmation. The Debtor requests
that upon confirmation, each creditor (including successors and assigns) to which the Debtor is surrendering property pursuant to this
section be granted relief from the stays of 11 U.S.C. §§ 362(a) and 1301(a) to enforce its security interest against the property including
taking possession and sale.

                 Creditor                                              Property to be Surrendered


VII. Executory Contracts and Leases:
The Debtor will assume or reject executory contracts or unexpired leases as specified below. Assumption will be by separate motion
and order, and any cure and/or continuing payments will be paid directly by the Debtor under Section V, unless otherwise specified in
the plan. Any executory contract or unexpired lease not assumed pursuant to 11 U.S.C § 365(d) is rejected. If rejected, upon
confirmation the creditor is granted relief from the stays of 11 U.S.C. §§ 362(a) and 1301(a) with respect to the property which is the
subject of the rejected contract or lease, and any allowed unsecured claim for damages shall be paid under Section IV.E.

                 Contract/Lease                                                 Assumed or Rejected


VIII.     Property of the Estate:
Property of the estate is defined in 11 U.S.C. § 1306(a). Unless otherwise ordered by the Court, property of the estate in possession
of the Debtor on the petition date shall vest in the Debtor upon confirmation. However, the Debtor shall not lease, sell, encumber,
transfer or otherwise dispose of any interest in real property or personal property without the Court’s prior approval, except that
the Debtor may dispose of unencumbered personal property with a value of $10,000 or less without the Court’s approval. Property
(including, but not limited to, bonuses, inheritances, tax refunds or any claim) acquired by the Debtor post-petition shall vest in the
Trustee and be property of the estate. The Debtor shall promptly notify the Trustee if the Debtor becomes entitled to receive a
distribution of money or other property (including, but not limited to, bonuses, inheritances, tax refunds or any claim) with a value
in excess of $2,500, unless Section X specifically provides for the Debtor to retain the money or property.

IX. Liquidation Analysis Pursuant to 11 U.S.C. § 1325(a)(4):
The liquidation value of the estate is $1.5 Million . To obtain a discharge, the Debtor must pay the liquidation value or the total of
allowed priority and nonpriority unsecured claims, whichever is less. Under 11 U.S.C. §§ 1325(a)(4) and 726(a)(5), interest on
allowed unsecured claims under Section IV.D and IV.E shall be paid at the rate of 0.50% per annum from the petition date (no
interest shall be paid if left blank).

X. Nonstandard Provisions:
All nonstandard provisions of this plan are set forth in this section and separately numbered. Any nonstandard provision placed
elsewhere in this plan is void. Any modifications or omissions to the form plan not set forth in this section are void.

*A. Plan payment increases starting January 2022 due to joint debtor then receiving Social Security benefits, and again in 2023 as a
result of increase in debtor’s rental income and decrease in maintenance/remodel expenses.
** B. Payments increase after higher ranked creditors and attorney fees are paid.
*** C. These creditors will each receive a pro rata share of the funds available after other higher ranked items are paid. Subject to
potential future changes in administrative fees, it is anticipated that the amount to be split pro rata will be about $722 (x6) / $1,532
(x12) / $3,982 (x42).


[Local Bankruptcy Form 13-4, eff. 12/17]]                                                                                    Page - 4

           Case 21-40991-BDL                Doc 17      Filed 06/17/21         Ent. 06/17/21 15:56:00             Pg. 4 of 5
By filing this plan, the attorney for the Debtor(s) or the Debtor(s) if not represented by an attorney certify that the wording and
order of the provisions in this plan are identical to those contained in Local Bankruptcy Form 13-4, other than any nonstandard
provisions included in Section X.

 /S/ ROBERT C. RUSSELL                          /S/ Joseph Anthony Gent                           6-16-21
 Robert C. Russell WSBA #19151                DEBTOR                                              Date

 6-16-21                                      /S/ Melody Jean Gent                                6-16-21
 Date                                         DEBTOR                                              Date




[Local Bankruptcy Form 13-4, eff. 12/17]]                                                                                  Page - 5

           Case 21-40991-BDL                Doc 17     Filed 06/17/21         Ent. 06/17/21 15:56:00            Pg. 5 of 5
